                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

SATERA N. WASHINGTON,                         )
                                              )
                             Plaintiff,       )
                                              )
v.                                            )   Case No. CIV-19-435-R
                                              )
OKLAHOMA CITY UNIVERSITY,                     )
                                              )
                             Defendant.       )

                                          ORDER

       Before the Court is Defendant’s Motion to Dismiss pursuant to Fed. R. Civ. P.

12(b)(6). See Doc. 9. The matter is fully briefed and at issue. See Docs. 9–11. For the

reasons stated herein, the Court denies Defendant’s motion.

I.     Background

       The Court takes as true all well-pleaded factual allegations in the complaint and

views them in the light most favorable to Plaintiff. See Burnett v. Mortg. Elec. Registration

Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013). Plaintiff, a black female, worked for

Defendant Oklahoma City University (“OCU”) as a Clinical Adjunct Professor from March

2017 until she was discharged on or about February 2, 2018. Doc. 1, at 1–2. Part of her job

duties required Plaintiff to accompany students on clinical rotations at Integris Mental

Health Hospital (“Integris”). Id. at 2.

       On or about January 12, 2018, Plaintiff was on such a clinical rotation when she was

approached by Cecelia Hooks, a nurse manager at Integris. Id. Ms. Hooks requested that

they speak privately; once inside her office, Ms. Hooks told Plaintiff, “I do not know if you
can be here.” Id. Ms. Hooks’ comment was related to Plaintiff’s prior Equal Employment

Opportunity Commission (“EEOC”) actions and a discrimination lawsuit against Integris.

Id. In light of Plaintiff’s prior actions, Ms. Hooks was unsure if Plaintiff could chaperone

students during clinical rotations. Id. Ms. Hooks told Plaintiff she would seek further

clarification from Integris’s legal department. Id.

       On or about February 2, 2018, Plaintiff was again on clinical rotations when Ms.

Hooks informed her that Integris’s legal department had made clear that Plaintiff was no

longer allowed in the building. Id. at 2–3. Moreover, Integris had contacted OCU about the

matter. Id. at 3. That same day, Plaintiff received an email from Linda Cook, Associate

Dean and Professor at OCU’s School of Nursing, informing Plaintiff that her contract with

OCU was being terminated immediately. Id. The email stated that Plaintiff was being

discharged “because Integris’ legal department advised [OCU] that Plaintiff could no

longer return to Integris’ facility.” Id.

       Based on these factual allegations, Plaintiff asserts claims for retaliation under Title

VII of the Civil Rights Act (“Title VII”), 42 U.S.C. § 2000e et seq., and the Oklahoma

Anti-Discrimination Act (“OADA”), 25 O.S. § 1101 et seq. See id. at 4. Defendant moves

to dismiss these claims, arguing that Plaintiff’s allegations are insufficient to state a claim.

See generally Doc. 9.

II.    Rule 12(b)(6) Motion to Dismiss Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));


                                               2
see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for relief must contain . . .

a short and plain statement of the claim showing that the pleader is entitled to relief . . . .”).

“A claim is facially plausible when the plaintiff has pled ‘factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Llacua v. W. Range Ass’n, --- F.3d ---, 2019 WL 3137227, at *9 (10th Cir. July

16, 2019) (quoting Iqbal, 556 U.S. at 678). While a complaint “need only give the

defendant fair notice of what the claim is and the grounds upon which it rests,” Khalik v.

United Air Lines, 671 F.3d 1188, 1191–92 (10th Cir. 2012) (ellipsis, internal quotation

marks, and citations omitted), “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; see also

Twombly, 550 U.S. at 556 (“Asking for plausible grounds . . . does not impose a probability

requirement at the pleading stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of [the alleged misconduct].”). “Thus, the

mere metaphysical possibility that some plaintiff could prove some set of facts in support

of the pleaded claims is insufficient; the complaint must give the court reason to believe

that this plaintiff has a reasonable likelihood of mustering factual support for these claims.”

Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis

omitted).

III.   Discussion

       Defendant moves to dismiss Plaintiff’s retaliation claims on the grounds that

Plaintiff’s factual allegations are insufficient to state a plausible claim. See Doc. 9, at 2–3.

Under Title VII, “[i]t shall be an unlawful employment practice for an employer to


                                                3
discriminate against . . . [an] employee[] . . . because [s]he has opposed any practice made

an unlawful employment practice by this subchapter, or because [s]he has made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under this subchapter.” 42 U.S.C. § 2000e-3(a). “To state a prima facie Title VII retaliation

claim, a plaintiff must show (1) that she engaged in protected opposition to discrimination,

(2) that a reasonable employee would have found the challenged action materially adverse,

and (3) that a causal connection existed between the protected activity and the materially

adverse action.” Bekkem v. Wilkie, 915 F.3d 1258, 1267 (10th Cir. 2019) (internal quotation

marks and citation omitted). “While the 12(b)(6) standard does not require that Plaintiff

establish a prima facie case in her complaint, the elements of each alleged cause of action

help to determine whether Plaintiff has set forth a plausible claim.” Khalik, 671 F.3d at

1192.

        Defendant contends that Plaintiff pleads no facts showing a causal connection

between her protected activity and OCU’s termination of her employment. Doc. 9, at 4–6.

Moreover, Defendant asserts that Plaintiff includes no factual allegations “relating to

whether the decision maker(s) had any knowledge of Plaintiff’s alleged protected activity.”

Id. at 4. “Without this critical factual allegation,” concludes Defendant, “Plaintiff’s claims

may be conceivable, but they are not plausible.” Doc. 11, at 2 (emphasis original).

        Defendant’s reading of the Fed. R. Civ. P. 8(a)(2) pleading standard, as explicated

in Twombly and Iqbal, is needlessly stringent. Khalik v. United Air Lines, which Defendant

cites often throughout its briefing, explains the threshold a Plaintiff must cross to state a

plausible claim:


                                              4
       [T]his [plausibility] standard is a refined standard. In applying this . . . refined
       standard, we have held that plausibility refers to the scope of the allegations
       in a complaint: if they are so general that they encompass a wide swath of
       conduct, much of it innocent, then the plaintiffs have not nudged their claims
       across the line from conceivable to plausible. Further, we have noted that the
       nature and specificity of the allegations required to state a plausible claim
       will vary based on context. Thus, we have concluded the Twombly/Iqbal
       standard is a middle ground between heightened fact pleading, which is
       expressly rejected, and allowing complaints that are no more than labels and
       conclusions or a formulaic recitation of the elements of a cause of action,
       which the Court stated will not do. In other words, Rule 8(a)(2) still lives.

Khalik, 671 F.3d at 1191–92 (internal quotation marks, citations, ellipsis, brackets, and

paragraph breaks omitted). Keeping this standard in mind, the Court finds that Plaintiff has

pled sufficient factual matter to state a plausible retaliation claim under Title VII. Plaintiff

alleges that an Integris employee informed her she likely could not be on the premises

because of prior protected activity taken against Integris. Doc. 1, at 2. Integris’s legal

department later confirmed that this was the case. Id. According to the complaint, Integris

informed OCU that Plaintiff was no longer allowed on the premises, and OCU terminated

Plaintiff the same day based on Integris’s actions. Id. at 2–3. Granted, Plaintiff does not

explicitly plead that OCU fired her because of prior protected activities vis-à-vis Integris.

But Plaintiff does explicitly plead that Integris barred her from its premises because of

these protective activities, and that Integris had informed OCU of this bar immediately

prior to Plaintiff’s termination. Given that Plaintiff need not plead a prima facie case in her

complaint to meet Rule 8’s requirements, the Court finds that Plaintiff’s factual allegations

suffice to give Defendant fair notice of her claims and the grounds upon which they rest.

       Moreover, the purported deficiencies raised by Defendant in its motion indicate

issues more appropriately considered at the summary judgment stage. Defendant cites


                                                5
several cases in support of its argument, but these cases assess Title VII claims at the

summary judgment or trial stage, not at the motion-to-dismiss stage. See Doc. 9, at 3–4

(citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013); Aman v. Dillon

Companies, Inc., 645 F. App’x 719 (10th Cir. 2016); and Hinds v. Sprint/United Mgmt.

Co., 523 F.3d 1187 (10th Cir. 2008), all of which had reached summary judgment or trial).

Defendant also argues that Plaintiff’s complaint is subject to some heightened, hybrid

standard of review, based upon the fact that Plaintiff has filed a similar lawsuit (CIV-18-

1045-R) against Integris that is nearing the end of discovery. See Doc. 9, at 5–6 (“Plaintiff

has failed to [plead a plausible claim] despite having the benefit of months of discovery in

her companion lawsuit against Integris.”); Doc. 11, at 4 (“[T]he present case is a unique

case . . . [because] there is a companion lawsuit where Plaintiff has been conducting

discovery for months into . . . allegations against Integris. The Court should not ignore the

fact that Plaintiff should have some evidence sufficient to assert the factual allegation

necessary to survive the University’s Motion . . . .” (emphasis added)). Defendant cites no

authority (and the Court knows of none) supporting its suggestion that the Court judge the

sufficiency of Plaintiff’s complaint under a “summary judgment lite” standard because

Plaintiff is involved in related litigation that has progressed further than the instant action.

Defendant’s filings make clear that it doubts Plaintiff will be able to marshal adequate

evidence showing a causal connection between her protected activity and her termination.

But such doubts are appropriately considered in the context of a summary judgment

motion, not a Rule 12(b)(6) motion to dismiss. Here, the question is simple: does Plaintiff’s

complaint include a short and plain statement giving Defendant fair notice of the claims


                                               6
and their grounds? The answer is yes.

IV.    Conclusion

       For the reasons stated above, Defendant’s motion to dismiss Plaintiff’s Title VII

retaliation claim is denied. Likewise, because OADA claims are evaluated under the same

standards as Title VII claims, Defendant’s motion is denied as to Plaintiff’s state-law

retaliation claim. See Hamilton v. Okla. City Univ., 911 F. Supp. 2d 1199, 1206 (W.D.

Okla. 2012) (“Because the protections provided by the OADA are co-extensive with the

protections provided by federal law under the ADA, a plaintiff's OADA claim fails if her

federal discrimination claims fail.” (internal quotation marks and citations omitted)); see

also Jones v. Needham, 856 F.3d 1284, 1292 (10th Cir. 2017) (“The OADA is analyzed

similarly to Title VII claims.”); Cunningham v. Skilled Trade Servs., Inc., No. CIV-15-

803-D, 2015 WL 6442826, at *3 (W.D. Okla. Oct. 23, 2015) (“[C]laims under the OADA

are evaluated using the same standards as claims under Title VII, and a claim that fails

under Title VII will also fail under the OADA.”).

       IT IS SO ORDERED this 7th day of August, 2019.




                                            7
